People v Dor (2018 NY Slip Op 02726)





People v Dor


2018 NY Slip Op 02726


Decided on April 19, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2018

Acosta, P.J., Manzanet-Daniels, Tom, Oing, Singh, JJ.


6344 1999N/13

[*1]The People of the State of New York,	 Respondent,
vPierre Dor, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard M. Weinberg, J.), rendered October 24, 2013, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of five years' probation, unanimously affirmed.
Defendant's challenges to his plea are unpreserved, and they do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]). We decline to review these claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). The circumstances under which the plea was taken were not coercive. The court's advice to defendant that probation might not remain available if he did not accept the offer promptly did not render the plea involuntary. Moreover, defendant declined the court's suggestion that he take more time to consult with counsel before accepting the offer. Furthermore, during the allocution defendant freely admitted his guilt.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2018
CLERK